15-827
Taylor v. United States
                           UNITED STATES COURT OF APPEALS 

                                    FOR THE SECOND CIRCUIT 

                                        _______________ 

                                       August Term, 2015 

                    (Argued: April 7, 2016               Decided: May 13, 2016) 

                                       Docket No. 15‐827 

                                      _______________ 
                                                 
                                       JAVEL TAYLOR, 
                                                 
                                     Petitioner‐Appellant, 
                                                 
                                            —v.— 
                                                 
                                  UNITED STATES OF AMERICA, 
                                                 
                                     Respondent‐Appellee. 
                                      _______________ 

                                            B e f o r e: 
 
       KATZMANN, Chief Judge, CABRANES, Circuit Judge, and KAPLAN, District 
Judge.* 
_______________ 
        



 The Honorable Lewis A. Kaplan, of the United States District Court for the 
*

Southern District of New York, sitting by designation. 
       Appellant Javel Taylor appeals from the denial of his motion pursuant to 28 
U.S.C. § 2255 to vacate his conviction and sentence.  In that motion, Taylor alleged 
that his counsel appointed under the Criminal Justice Act failed to timely inform 
him of our decision affirming his conviction and sentence and thereby deprived 
Taylor of the opportunity to petition for rehearing and rehearing en banc.  We 
hold that the Criminal Justice Act provides financially eligible defendants with 
the right to the assistance of counsel when filing petitions for rehearing and 
rehearing en banc and that, where counsel fails to fulfill that obligation and the 
defendant acts with diligence in seeking relief, we may recall the mandate to 
allow the defendant an opportunity to timely petition for rehearing or rehearing 
en banc.  In this case, Taylor has not yet had an opportunity to prove the truth of 
his allegation that he was deprived of his statutory right to the assistance of 
counsel when seeking rehearing, and we therefore remand for further factual 
development. 
                                    _______________                       
 
              AMY LESTER (Margaret Garnett, on the brief), Assistant United States 
                     Attorneys, for Preet Bharara, United States Attorney for the 
                     Southern District of New York, New York, NY, for the United 
                     States. 
 
              RANDOLPH Z. VOLKELL, Merrick, NY, for petitioner‐appellant.  
                                    _______________                       
                   
KATZMANN, CHIEF JUDGE: 

      The Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, entitles financially 

eligible defendants to the assistance of counsel when petitioning for a writ of 

certiorari.  In Nnebe v. United States, we held that the “unusual remedy” of 

recalling a mandate is available when counsel appointed under the CJA 



                                         2
interferes with that right by “promis[ing] to file a certiorari petition, but fail[ing] 

to do so.”  534 F.3d 87, 88, 91 (2d Cir. 2008).  Recalling the mandate allows us to 

reenter judgment in the direct appeal and, thus, restart the clock for filing a 

petition so that the defendant may timely seek relief.   

      This case requires us to determine whether the same remedy is available 

when CJA counsel fails to timely inform a defendant that his conviction has been 

affirmed and thereby deprives the defendant of an opportunity to petition for 

rehearing or rehearing en banc.  We conclude that it is, but that appellant Javel 

Taylor has not established his entitlement to such relief at this stage.  Because, 

however, Taylor has not had an opportunity below to substantiate his 

allegations, we remand for further factual development. 

                                  BACKGROUND 

      On December 1, 2011, a jury convicted Taylor of one count of conspiracy to 

distribute crack cocaine in violation of 21 U.S.C. §§ 841(b)(1)(C) and 846 and one 

count of distributing crack cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C).  

The district court sentenced Taylor to 84 months’ imprisonment.  Taylor, with the 

assistance of counsel appointed under the CJA, timely appealed.  On October 21, 


                                           3
2013, we affirmed his conviction and sentence by summary order.  See United 

States v. Fitzgerald, 542 F. App’x 30, 31 (2d Cir. 2013).  The mandate issued on 

November 14, 2013.   

      On January 7, 2014, less than three months later, Taylor filed a pro se 

motion under 28 U.S.C. § 2255 to vacate his conviction and sentence.  Of 

particular relevance here, Taylor argued that his counsel provided ineffective 

assistance of counsel by failing to timely notify Taylor that his appeal had been 

decided, which had the effect of depriving Taylor of an opportunity to petition 

for rehearing and rehearing en banc.  Taylor alleged that he first learned that his 

appeal had been decided from a “paralegal service” a month after the decision 

had been rendered and, thus, past the fourteen‐day period during which a 

petition may be filed.  See Fed. R. App. P. 35(c) & 40(a). 

      The district court denied Taylor’s motion.  The court assumed, arguendo, 

that the Sixth Amendment right to effective assistance of counsel applies to 

petitions for rehearing and rehearing en banc, but held that Taylor had not 

established that he suffered any prejudice from his inability to petition since “it is 

highly unlikely that a petition for rehearing or rehearing en banc would have 


                                          4
been granted” and Taylor had “identified no issue that the Second Circuit panel 

incorrectly decided.”  App. at 10.  Given this disposition, the United States 

District Court for the Southern District of New York (Paul G. Gardephe, Judge) 

declined to hold an evidentiary hearing to allow Taylor to offer proof of his 

allegations.  The district court also denied Taylor a certificate of appealability.  

      Taylor then moved pro se in this Court for a certificate of appealability.  We 

granted the motion with respect to a single issue:  “whether Appellant is entitled 

to relief pursuant to Nnebe v. United States, 534 F.3d 87, 89–92 (2d Cir. 2008), on 

his claim that his attorney, who was appointed under the Criminal Justice Act, 

failed to timely inform Appellant of this Court’s adverse decision on direct 

appeal, thus causing Appellant to lose his opportunity to petition for rehearing 

or rehearing en banc.”  App. at 26.  We also directed the Clerk’s Office to appoint 

new CJA counsel to represent Taylor in this limited appeal.   

                                   DISCUSSION 

      On appeal, and now with the assistance of counsel, Taylor urges us to 

construe his appeal of the district court’s judgment as a motion to recall the 

mandate in his direct appeal and to vacate our original judgment and reenter 


                                           5
judgment.  Doing so would allow Taylor an opportunity to timely seek 

rehearing.   

      We resolve Taylor’s request for relief in three steps.  The first two are of 

general application.  First, we determine that the CJA affords financially eligible 

defendants the right to representation when petitioning for rehearing and 

rehearing en banc.  Second, we conclude that the remedy of recalling the mandate 

is available when counsel appointed under the CJA fails to provide such 

assistance.  Having resolved these two issues in Taylor’s favor, we address a 

third question, in particular, whether Taylor has established his entitlement to 

relief here.  On this final issue, we conclude that Taylor has not yet had an 

opportunity to offer proof of his allegations and, accordingly, we remand for 

further proceedings.   

                                        I.        

      We begin by addressing the scope of representation under the CJA.  “[T]he 

CJA establishes the broad institutional framework for appointing counsel for a 

criminal defendant who is financially unable to obtain representation.”  United 

States v. Parker, 439 F.3d 81, 91 (2d Cir. 2006).  Defendants eligible to receive CJA 


                                             6
counsel are entitled to representation in a broad range of proceedings, including, 

for example, when charged with a violation of supervised release, 18 U.S.C.  

§ 3006A(a)(1)(E), when held in custody as a material witness, id. § 3006A(a)(1)(G), 

and when, as here, facing a felony charge, id. § 3006A(a)(1)(A).  The CJA further 

provides that defendants who are entitled to counsel “shall be represented at 

every stage of the proceedings from his initial appearance before the United 

States magistrate judge or the [district] court through appeal, including ancillary 

matters appropriate to the proceedings.”  Id. § 3006A(c).  When a defendant 

“appeals to an appellate court or petitions for a writ of certiorari, he may do so 

without prepayment of fees and costs or security therefor.”  Id. § 3006A(d)(7). 

      It is now settled that these provisions guarantee eligible defendants the 

right to representation when seeking a writ of certiorari from the Supreme Court.  

The Supreme Court has twice granted late‐filed pro se petitions for certiorari and 

remanded for further proceedings when a defendant’s CJA counsel, without 

adequate justification, failed to assist in the filing of a timely petition.  See Wilkins 

v. United States, 441 U.S. 468 (1979) (per curiam); Sotelo v. United States, 474 U.S. 

806 (1985); see also United States v. Sotelo, 778 F.2d 1125, 1126 (5th Cir. 1985).  Our 


                                            7
circuit plan implementing the CJA, see 18 U.S.C. § 3006A(a) (directing each circuit 

to create a plan “with provisions for representation on appeal”), has also 

incorporated this understanding of the CJA, providing, in relevant part: 

      In the event of a decision adverse to the CJA client in this Court, the 
      CJA attorney shall promptly transmit to the CJA client a copy of the 
      Court’s decision, advise the CJA client in writing of the right to file a 
      petition for writ of certiorari with the United States Supreme Court, 
      inform  the  CJA  client  of  the  CJA  attorney’s  opinion  as  to  the  merit 
      and likelihood of success in obtaining such a writ, and if requested 
      to  do  so,  petition  the  Supreme  Court  for  certiorari.  Despite  a  CJA 
      client’s  directive  to  file  a  writ,  if  a  CJA  attorney  has  reasonable 
      grounds  to  believe  that  a  petition  for  certiorari  would  have  no 
      likelihood  of  success,  the  CJA  attorney  may  file  with  this  Court  a 
      motion to be relieved and serve a copy on the CJA client and other 
      counsel  within  ten  days  of  the  filing  of  an  adverse  decision  of  this 
      Court.  If the Court relieves the CJA attorney, he or she shall, within 
      48  hours  after  such  motion  is  granted,  so  advise  the  CJA  client  in 
      writing  and  inform  the  CJA  client  concerning  the  procedures  for 
      filing a petition for a writ of certiorari pro se. 
 
Second Cir. Local R., Appendix Part A: Amended Plan to Implement the 

Criminal Justice Act of 1964 (June 18, 2010) (“CJA Plan”) § IX.C.  Other circuits’ 

plans provide eligible defendants with materially the same protections. 

      We have never before considered, however, whether the CJA also entitles 

defendants to representation when seeking rehearing and rehearing en banc.  We 



                                             8
now conclude that it does.  Although the CJA does not explicitly address 

petitions for rehearing or rehearing en banc, it provides, as noted, that eligible 

defendants “shall be represented . . . through appeal.”  18 U.S.C. § 3006A(c).  We 

retain jurisdiction—and an appeal does not conclude—until the mandate issues, 

see United States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996), and under the Federal 

Rules of Appellate Procedure, the mandate will not issue until after the time to 

petition for rehearing and rehearing en banc expires, see Fed. R. App. P. 41(b).  It 

follows that the right to assistance “through appeal” encompasses the right to 

assistance with seeking rehearing and rehearing en banc.  Further, given that the 

CJA has been uniformly interpreted to provide defendants with the assistance of 

counsel when seeking review in the Supreme Court, it would be anomalous to 

find that defendants have no right to representation in the antecedent process of 

seeking rehearing in the court of appeals. 

      Of course, this does not mean that CJA counsel must always file a petition 

for rehearing or rehearing en banc whenever a defendant requests.  Just as 

counsel may move to be relieved from filing a frivolous direct appeal, Anders v. 

California, 386 U.S. 738, 744 (1967), or a frivolous petition for certiorari, Austin v. 


                                            9
United States, 513 U.S. 5, 8 (1994) (per curiam), counsel may also move to be 

relieved from filing a frivolous petition for rehearing or rehearing en banc.  But 

even in such cases, counsel has a duty to inform the defendant of the opportunity 

to petition pro se, and the defendant receives the protection of the court’s 

independent determination of whether additional proceedings would be 

frivolous.   

       In cases where counsel does find it necessary to move to withdraw, 

counsel should do so in a timely fashion and also file on the defendant’s behalf a 

motion for an extension of time to petition for rehearing or rehearing en banc.  

This will ensure that the time it takes counsel to withdraw does not inadvertently 

deprive the defendant of his right to file a pro se petition.  

       Our view that the CJA affords defendants the right to assistance with filing 

non‐frivolous petitions and to notice of the opportunity to petition pro se 

comports with that of every court of appeals to address this question.  Two 

courts of appeals have incorporated this understanding of the CJA into their 

plans implementing the statute.  See Revision of Part V of the Eighth Circuit Plan 

to Implement the Criminal Justice Act of 1964 (Apr. 15, 2015); Eleventh Circuit 


                                           10
Plan Under the Criminal Justice Act § (f)(5) (Dec. 2009).1  Additionally, the 

Seventh Circuit has interpreted the CJA, when read in conjunction with the 

Federal Rules of Criminal Procedure and Seventh Circuit local rules, to provide 

“that the defendant in a direct criminal appeal has the right to have the 

continued representation of appointed counsel throughout the course of the 

appeal, including the filing of post‐opinion pleadings in the court of appeals.”  

United States v. Howell, 37 F.3d 1207, 1209 (7th Cir. 1994) (Ripple, J., in chambers).  

Similarly, the Third Circuit has explained that, where CJA counsel determines 

that a petition for rehearing would be frivolous, counsel must, in addition to 

filing a motion to withdraw, inform the defendant of the opportunity to petition 

pro se.  See United States v. Coney, 120 F.3d 26, 28 (3d Cir. 1997).  Finally, a number 

of unreported decisions are in accord.  See, e.g., United States v. Gamble, 396 F. 

App’x 864, 866 n.1 (3d Cir. 2010) (granting motion to withdraw, but requiring 

counsel to “timely” transmit a copy of the decision, which included information 



1 The Eight Circuit’s plans is available at 
media.ca8.uscourts.gov/newrules/coa/Plan_V_Revision.pdf, and the Eleventh 
Circuit’s is available at 
http://www.ca11.uscourts.gov/sites/default/files/courtdocs/clk/RulesAddendum0
4DEC09.pdf. 
                                          11
about filing a petition pro se, to the defendant); United States v. Palacios, 347 F. 

App’x 273, 274 (8th Cir. 2009) (“We also grant counsel’s motion to withdraw on 

condition that counsel inform appellant about the procedures for filing petitions 

for rehearing and for certiorari . . . .”); United States v. Masters, 976 F.2d 728, at *3 

(4th Cir. Sept. 22, 1992) (“Where, as here, counsel, in the exercise of professional 

judgment, could find no grounds for rehearing but did assist his client by 

moving for an extension of time [so that a pro se petition could be filed], we 

cannot find a denial of effective assistance.”). 

       To summarize, we hold that the CJA entitles defendants to representation 

in filing non‐frivolous petitions for rehearing and rehearing en banc.  Where 

counsel determines that a petition would be frivolous, counsel should inform the 

client of the opportunity to petition pro se, move to withdraw, and at the same 

time, move on behalf of the CJA client for an extension of time to file a pro se 

petition. 

                                          II.     

       We next consider whether any remedy is available to defendants whose 

CJA counsel fail to timely provide assistance with petitions for rehearing or 


                                            12
rehearing en banc.  When such a failure occurs, a defendant’s right to assistance 

may only be restored if we recall the mandate and reenter judgment to restart the 

clock for the time to file a timely petition.  We now hold that this relief is 

available. 

      We possess “an inherent power to recall [a] mandate, subject to review for 

abuse of discretion.”  Bottone v. United States, 350 F.3d 59, 62 (2d Cir. 2003).  No 

formal test governs the exercise of this discretion.  See 16 Charles A. Wright, et 

al., Federal Practice and Procedure § 3938 (3d ed. 2015).2  In recognition of the 

“need to preserve finality in judicial proceedings,” however, we exercise our 

authority “sparingly . . . and only in exceptional circumstances.”  United States v. 



2 We recognize that the Supreme Court has offered more specific guidance for 
recalling the mandate “where a federal court of appeals sua sponte recalls its 
mandate to revisit the merits of an earlier decision denying habeas corpus relief 
to a state prisoner.”  See Calderon v. Thompson, 523 U.S. 538, 558 (1998) (holding 
that, in such cases, “the court abuses its discretion unless it acts to avoid a 
miscarriage of justice as defined by [the Supreme Court’s] habeas corpus 
jurisprudence”).  In addition, this Court has developed specific factors to 
consider when deciding whether to recall a mandate based on a litigant’s claim 
that “a supervening change in governing law . . . calls into serious question the 
correctness of the court’s judgment.” See Stevens v. Miller, 676 F.3d 62, 69 (2d Cir. 
2012) (quoting Sargent v. Columbia Forest Prods., Inc., 75 F.3d 86, 90 (2d Cir. 1996)).  
Those cases, however, did not involve recalling a mandate in order to ensure the 
effective implementation of the CJA.  Cf. Wilkins, 441 U.S. at 469. 
                                           13
Redd, 735 F.3d 88, 90 (2d Cir. 2013) (per curiam) (internal quotation marks 

omitted). 

      As noted at the outset of this opinion, we found this exacting standard 

satisfied in Nnebe v. United States, which concerned similar allegations of a 

deprivation of the statutory right to assistance, albeit at the certiorari stage.  After 

we affirmed Nnebe’s conviction and sentence on direct appeal, Nnebe’s counsel 

informed him of our decision and explained that Nnebe “must now seek a writ 

of certiorari in the Supreme Court.”  Nnebe, 534 F.3d at 88 (internal quotation 

marks omitted).  Presumably to facilitate that effort, Nnebe’s counsel provided 

Nnebe with a draft petition and instructed him to complete a motion to file in 

forma pauperis, which Nnebe alleged that he did.  Id.  Counsel, for reasons that are 

unclear, never filed the petition, however.  Id.  Additionally, he later failed to 

respond to Nnebe’s request to provide him with a copy of our decision.  Id.  

Nnebe then moved pro se for relief in the district court under 28 U.S.C. § 2255, 

claiming, among other things, that his counsel’s failure to file the petition 

violated the Sixth Amendment.  Nnebe, 534 F.3d at 89.  The district court denied 

the motion in full and, with respect to the Sixth Amendment claim, concluded 


                                           14
that Nnebe had no constitutional right to effective assistance of counsel when 

seeking certiorari.  Id.  

       When the case reached this Court, we declined to review the merits of the 

district court’s decision and instead construed Nnebe’s appeal as a motion to 

recall the mandate in his direct appeal.  We recognized—and, indeed, the 

government did not dispute—that Nnebe’s counsel’s conduct violated the 

provision of our CJA Plan that incorporates the requirement that, when a client 

requests assistance seeking review in the Supreme Court, counsel must either file 

a petition for certiorari on the client’s behalf or move to withdraw from the case 

if the petition would be frivolous.  See id.; CJA Plan § IX.C (Dec. 12, 2007).  In 

light of this violation and in order to make relief available, we determined that 

the appropriate remedy would be to “construe Nnebe’s appeal as a motion to 

recall the mandate and vacate our judgment so that a new one can be entered in 

order to afford him an opportunity to petition for certiorari.”3  Nnebe, 534 F.3d at 

91.  In doing so, we rejected the government’s argument that a defendant should 


3 Because Nnebe had been sentenced before the Supreme Court’s decision in 
United States v. Booker, 543 U.S. 220 (2005), we also remanded for resentencing 
pursuant to United States v. Crosby, 397 F.3d 103 (2d Cir. 2005).  See Nnebe, 534 
F.3d at 92. 
                                          15
be required to show prejudice before the mandate can be recalled, reasoning that 

imposing such a requirement “would both be inconsistent with our 

responsibilities to effectuate the CJA and to implement properly our CJA Plan, 

and would unduly interfere with our obligation to supervise court‐appointed 

counsel.”  Id. at 91.  At the same time, however, we emphasized that we were “not 

retreat[ing] from our view that recalling a mandate is an unusual remedy intended for 

extraordinary circumstances,” and we cautioned that we likely would not recall the 

mandate when a defendant fails to act with diligence or to proffer adequate proof of his 

allegations.  Id. at 91–92. 

       The result in Nnebe followed in large part the Supreme Court’s decision in 

Wilkins v. United States, 441 U.S. 468 (1979) (per curiam).  In that case, the 

Supreme Court was presented with a pro se petition filed seventeen months after 

the time to file had expired, a delay that resulted from CJA counsel’s failure to 

file a petition despite assuring the defendant that he had done so.  Id. at 468.  The 

pro se petition presented “a single question: ‘What remedy is available for 

petitioner when court‐appointed attorney failed and refused to file timely 




                                           16
petition for writ of certiorari in defiance of the petitioner’s written request that 

same be done?’”  Id. at 469.   

      “The answer,” the Court explained, was “to be found in the Criminal 

Justice Act of 1964.”  Id.  The Court endorsed the view of the Solicitor General 

that, under the CJA, “a person whose federal conviction has been affirmed is 

entitled to a lawyer’s help in seeking certiorari.”4  Id.  The Court further noted 

that the Solicitor General’s interpretation was supported by the “Courts of 

Appeals for all of the Circuits[, which] provide in their rules or in plans adopted 

pursuant to the Criminal Justice Act that a court‐appointed lawyer must, if his 

client wishes to seek review in this Court, represent him in filing a petition for 

certiorari.”  Id.  Counsel therefore failed to fulfill his responsibilities under the 

CJA.  Accordingly, to further the “strong interest in ensuring that lawyers 

appointed to aid indigents discharge their responsibilities fairly,” the Supreme 


4 Specifically, the Solicitor General’s interpretation relied on the section of the 
CJA providing that eligible defendants are entitled to representation “through 
appeal,” 18 U.S.C. § 3006A(c); the section providing that CJA defendants may 
seek certiorari “without prepayment of fees,” id. § 3006A(d)(7); and a section, not 
discussed above, that provides that, in habeas and revocation of parole 
proceedings, a district court has discretion to appoint counsel under the CJA, id. 
§ 3006A(a)(2).  See Wilkins, 441 U.S. at 469 (citing what was then 18 U.S.C.  
§§ 3006A(c), 3006A(d)(6), and 3006A(g)). 
                                           17
Court granted the petition, vacated the judgment below, and instructed the court 

of appeals to reenter judgment so that the petitioner could file a timely petition 

for certiorari.  Id. at 470.  In Nnebe, we interpreted Wilkins as “clearly signal[ling] 

that the Courts of Appeals should make appropriate relief available so that 

defendants are not disadvantaged by the failures in representation by CJA 

counsel.”  534 F.3d at 91. 

      Heeding that advice here counsels that we make the remedy announced in 

Nnebe available when a CJA attorney fails to assist in the filing of a petition for 

rehearing or rehearing en banc.  The same danger presented in Wilkins and Nnebe 

is presented here, namely, a violation of the CJA’s guarantee of representation.  

Hence, supplying the same remedy will advance our efforts to supervise court‐

appointed counsel and to ensure that the CJA’s aim of providing financially 

needy defendants with adequate representation is given effect.  See Nnebe, 534 

F.3d at 91.  Likewise, since imposing on defendants a requirement to 

demonstrate prejudice would, as Nnebe recognizes, undermine these efforts, we 

decline to do so here as well.  Cf. McHale v. United States, 175 F.3d 115, 118 (2d 

Cir. 1999) (“[R]equiring a pro se litigant on a section 2255 motion to demonstrate 


                                           18
the merit of a hypothetical appeal would undermine the right to counsel enjoyed 

by every criminal defendant on direct appeal.”).  In reaching this holding, it 

bears noting, we join the only circuit judge to have to previously considered this 

issue.  See United States v. Shaaban, 514 F.3d 697, 698 (7th Cir. 2008) (Ripple, J., in 

chambers); Howell, 37 F.3d at 1210.5  As in Nnebe, though, we stress that the 

remedy of recalling the mandate is not to be liberally provided, and we will not 

recall the mandate where a defendant fails to act with diligence in seeking relief 




5 The Government seeks to distinguish Shaaban on the ground that the Seventh 
Circuit’s plan implementing the CJA “explicitly requires that counsel file a 
petition for rehearing if requested to do so by the client and there are reasonable 
grounds to do so.”  Brief for the United States at 12.  That is not so, though we do 
not fault the government for its view.  Shaaban did assert that the Seventh 
Circuit’s plan “explains that it is counsel’s duty to file a petition for rehearing if a 
defendant requests that counsel do so and there are reasonable grounds for such 
a petition.”  514 F.3d at 699.  But a review of the Seventh Circuit’s plan (which 
has not been amended since 1996, well before Shaaban was decided) shows that 
this statement was only a matter of interpretation, as that plan is materially the 
same as ours and makes no explicit mention of petitions for rehearing or 
rehearing en banc.  See Plan of the United States Court of Appeals for the Seventh 
Federal Circuit to Supplement the Plans of the Several United States District 
Courts Within the Seventh Circuit § V(3), available at 
www.ca7.uscourts.gov/Rules/rules.pdf.  Howell, which reached the same result 
and which the Government does not even attempt to distinguish, did not rely on 
the Seventh Circuit’s CJA plan.  See Howell, 37 F.3d at 1209. 
                                           19
from CJA counsel’s alleged failings or is unable to substantiate his allegations 

with adequate proof. 

        The government’s principal argument opposing this result is that we may 

not recall the mandate unless our CJA Plan has been violated.  According to the 

government, the violation of our Plan “was critical to the holding in Nnebe.”  

Brief for the United States of America at 11.  Thus, the government concludes, 

because our Plan imposes no explicit requirements on counsel with respect to 

petitions for rehearing or rehearing en banc, we cannot recall the mandate when a 

defendant complains that he has been deprived, without justification, of the 

statutory right to assistance with seeking rehearing.   

      We reject this interpretation of Nnebe.  Nnebe did frame the question 

presented as what remedy is available when the CJA Plan had been violated, but 

nothing in the decision suggests that our holding hinged on there being a 

violation of the Plan in addition to a violation of the CJA statute itself.  Indeed, as 

discussed, Nnebe relied heavily on Wilkins, which explained that the “answer” to 

what type of remedy should be supplied in these circumstances was to be 

“found” in the CJA.  441 U.S. at 469.  And though Wilkins observed that the 


                                          20
courts of appeals had included in their plans a duty to assist defendants in filing 

petitions for certiorari, it did so, we think, merely to lend support to the Solicitor 

General’s interpretation of the statute.  Our primary concern in Nnebe was, as 

here, ensuring that the CJA is implemented effectively.  That aim is compromised 

at least as much when the statute is violated as when our Plan is.6   

      Nor does anything in our case law on recalling the mandate require proof 

of a violation of our CJA Plan.  Although we are reluctant to exercise our 

authority to recall the mandate, we have done so before to address similar 

failings in counsel, even when no specific court rule has been violated.  See 

McHale, 175 F.3d at 120; see also Bennett v. Mukasey, 525 F.3d 222, 224 (2d Cir. 

2008) (Newman, J., in chambers).   




6  In this particular case, we could also reject the government’s argument for the 
additional reason that Taylor has, in fact, alleged a violation of the CJA Plan.  
Our Plan requires that, “[i]n the event of a decision adverse to the CJA client in 
this Court, the CJA attorney shall promptly transmit to the CJA client a copy of 
the Court’s decision.”  CJA Plan ¶ IX.C.  If Taylor’s allegation that he never 
learned of our decision on his direct appeal until after the time to petition for 
rehearing is true, then Taylor’s counsel necessarily failed to comply with that 
instruction.   
 
                                          21
      Accordingly, we conclude that the mandate may be recalled when a 

defendant acts with diligence and offers proof that his CJA counsel failed to 

provide assistance filing a non‐frivolous petition for rehearing or rehearing en 

banc or failed to timely move to withdraw and inform the defendant of the 

opportunity to petition pro se.   

                                        III.    

      We turn finally to whether Taylor has established that the mandate should 

be recalled in this case.  Under the framework articulated above, even when a 

defendant complains that his counsel failed to provide assistance with seeking 

rehearing—or, as here, deprived the defendant of the opportunity to seek 

rehearing at all—we will not recall the mandate unless the defendant acts 

diligently to obtain relief and offers proof that his allegations are true.  Here, 

there is no dispute that Taylor acted with diligence in seeking relief less than 

three months after his direct appeal was decided, but the government argues 

that, because Taylor has offered only unsupported allegations, his request for 

relief should be denied. 




                                          22
      We agree with the government that this deficiency precludes recalling the 

mandate at this stage.  Because Taylor’s claim was rejected below on the ground 

that he had failed to demonstrate prejudice without any inquiry into whether his 

allegations are true, however, the appropriate course is to remand to allow the 

district court to make factual findings regarding whether Taylor’s counsel failed 

to timely inform Taylor of our decision affirming his conviction and sentence.7  

On remand, the district court should also receive evidence on whether Taylor’s 

counsel ever informed him of the opportunity to petition for certiorari or moved 



7  We of course do not fault the district court for not holding an evidentiary 
hearing, as the possibility that Taylor may be entitled to relief for the reasons 
stated in this opinion was first raised in our order granting Taylor a certificate of 
appealability.  Indeed, even had the district court considered the possibility that 
our mandate may be recalled, the district court itself would have been powerless 
to grant such relief.  Thus, when faced in the future with a pro se motion under  
§ 2255 that includes a defendant’s claim that he has been deprived of his right 
under the CJA to assistance with petitioning for rehearing, rehearing en banc, or 
certiorari, the district court should stay its consideration of the § 2255 motion and 
direct the defendant to file a motion to recall the mandate in this Court.  
Additionally, in directing the defendant, the district court should explain that if 
the motion to recall the mandate is granted, the defendant must file a new § 2255 
motion if his petition for rehearing, rehearing en banc, or certiorari is ultimately 
unsuccessful and a new judgment is entered against the defendant.  Following 
this procedure will preserve the defendant’s ability to pursue any other claims 
contained in the original § 2255 motion.  
 
                                         23
to withdraw from the case.  See CJA Plan ¶ IX.C.8  Finally, in considering each 

issue, the district court should offer Taylor’s original CJA counsel “an 

opportunity to be heard and to present evidence, in the form of live testimony, 

affidavits, or briefs” regarding his allegedly deficient representation of Taylor. 

See Sparman v. Edwards, 154 F.3d 51, 52 (2d Cir. 1998) (per curiam); see also Bloomer 

v. United States, 162 F.3d 187, 194 (2d Cir. 1998) (same). 

                                  CONCLUSION 

      We reiterate that counsel appointed under the CJA must promptly advise 

their clients of our decisions, and we now make clear that, when those decisions 

are adverse, counsel must advise their clients of the opportunity not only to 

petition for certiorari, but also to petition for rehearing and rehearing en banc.  

Where a client requests that a petition for rehearing or rehearing en banc be filed, 

but counsel views the filing as frivolous, counsel should inform the client of the 

opportunity to petition pro se, move to withdraw, and, at the same time, file a 

motion for extension of time to petition so that the client may seek relief pro se.  

When this obligation is violated and a defendant acts diligently in seeking relief, 


8 Counsel for Taylor in this appeal should continue to represent him on remand.  
See CJA Plan § IX.G. 
                                          24
the mandate may be recalled so that our judgment can be vacated and reentered 

to allow for the filing of a timely petition. 

      In this case, Taylor has not yet had an opportunity to prove the truth of his 

allegation that his counsel failed to timely advise him of our decision affirming 

his conviction and thereby deprived Taylor of the right to petition for rehearing 

at all.  Accordingly, we construe Taylor’s appeal as a motion to recall the 

mandate, but we decline to grant the motion at this time and instead remand for 

further proceedings.  We emphasize that we offer no view as to the merits of 

Taylor’s allegations and leave that determination in the first instance to the 

district court, consistent with this opinion.  After the district court makes the 

requisite factual findings, jurisdiction may be restored to this court by letter from 

either party, and the Clerk’s Office shall set a briefing schedule and in the 

interests of judicial economy send such proceeding to this panel for disposition 

without oral argument unless otherwise ordered. 




                                           25